Case 2:19-cv-08444-JWH-KES Document 70 Filed 02/26/21 Page 1 of 2 Page ID #:511




    1
    2                                                              J S -6
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   BRIAN WHITAKER,                        Case No. 2:19-cv-08444-JWH-KESx
   12               Plaintiff,
                                               JUDGMENT
   13         v.
   14   URBAN OUTFITTERS WEST LLC,
          a California Limited Liability
   15     Company; and
        DOES 1-10,
   16
                    Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:19-cv-08444-JWH-KES Document 70 Filed 02/26/21 Page 2 of 2 Page ID #:512




    1         Pursuant to the Order filed concurrently herewith,
    2         It is hereby ORDERED, ADJUDGED, and DECREED as follows:
    3         1.     Defendant Urban Outfitters West LLC shall have JUDGMENT in
    4   its favor, and Plaintiff Brian Whitaker shall take nothing.
    5         2.     This action is DISMISSED on the merits.
    6         3.     Fictitiously named Defendants Does 1-10 are DISMISSED.
    7         4.     To the extent that any party seeks any other form of relief, it is
    8   DENIED.
    9         IT IS SO ORDERED.
   10
   11   Dated: February 26, 2021
                                                John W. Holcomb
   12                                           UNITED STATES DISTRICT JUDGE
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -2-
